DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 3) in the reply filed on 8/4/2022 is acknowledged.
Applicant has elected type A as an elected species. However, this is not proper election of species as a single species is required to be elected from each group of species, i.e. each species from Group A, B and C. As Group I invention is elected, applicant is required to elect a single species from Group A and Group B.
During the telephonic interview with Mr. Timothy Bailey on 9/1/2022, applicant made an election on species: CTLA-4 (SEQ ID NO:1) and dependoparvovirus.

Claims 4-13 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-3 have been considered on the merits. 
It is noted that applicant indicated that claim 2 is withdrawn, and it is incorrect status identifier as claim 2 is included in the elected Group I, and the elected species of CTLA-4 (SEQ ID NO. 1) is listed. Applicant should correct the status identifier in the response to this OA.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a gene insert coding for a precursor protein of one or more of human cytotoxic T-lymphocyte associated protein 4 (CTLA-4) (SEQ ID NO. 1). It is not clear what subject matter the term “precursor” intends to point out. The claim discloses the gene insert is for a precursor of CTLA-4, however, the instant specification discloses that CTLA-4 is a precursor protein (see para. [0051] of PGPub) and SEQ ID NO. 1 is designated as CTLA-4 precursor (para. [0059]). Clarification is required. 
If the CTLA-4 is a precursor protein, applicant is advised to amend the claimed limitation as “for one or more of a precursor protein: human cytotoxic T-lymphocyte…” For search purpose, the claim is interpreted as human CTLA-4 (elected species) is a precursor protein.
Claim 2 discloses the gene insert coding a peptide comprising ten or more amino acids in a sequence of SEQ ID NO. 1, …, and SEQ ID NO.6. It is not clear if the gene comprises ten or more amino acids from all of the sequences or from a specific sequence (i.e. SEQ ID NO. 1, for example). It appears that the ten or more amino acids would be from a specific sequence alternatively rather than all of the listed sequences. If this is the case, the listed species should be disclosed using “or” instead of “and”. 
Claim 3 discloses that the RVV is of a genus that is one or more of the listed virus species. It is not clear if the RVV contains multiple viruses in a vector as the scope of the claim encompasses more than one virus species in the vector. Clarification is required. If the RVV contains a single type of virus, the claim should be amended as, for example, “wherein the RVV comprises a virus of a genus selected from a flavivirus, … and combinations thereof.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiorini et al. (US2014/0147418) in light of NCBI taxonomy of AAV (2022, Taxonomy browser (Adeno-associated dependoparvovirus A); downloaded from www.ncbi.nlm.nih.gov/Taxonomy/Browser/wwwtax.cgi?id=1511891).
Regarding claims 2-3, Chiorini et al. teach an AAV virion comprising an AAV vector that encodes a soluble CTLA-4 protein (Abstract). The AAV virus is considered to belong to a genus of dependoparvovirus according to NCBI taxonomy (see p.1).
The soluble CTLA-4 protein of Chiorini et al. is an extracellular domain of the native CTLA-4, and derived from human (SEQ ID NO:5; para. 32). The SEQ ID NO:5 of Chiorini et al. has 124 amino acids having 100% identity with full length human CTLA4 (see the alignment below) or  aligned 100% with SEQ ID NO:1 of the instant application (see the alignment below). Thus, it meets the peptide comprising the claimed ten or more amino acids in a sequence of SEQ ID NO: 1 (human CTLA-4).
Thus, the reference anticipates the claimed subject matter. 

Alignment of SEQ ID NO:5 of Chiorini et al. with a full length human CTLA-4:

    PNG
    media_image1.png
    348
    791
    media_image1.png
    Greyscale


	Alignment of SEQ ID NO:1 of the application with SEQ ID NO:5 of Chiorini et al.: 

    PNG
    media_image2.png
    500
    1453
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Glorioso et al. (US20020098168) in view of Chiorini et al. (supra)
Glorioso et al. teach a recombinant techniques using a viral vector containing the gene encoding for the product, and the viral vector is an adeno-associated virus (para. [0131], [0137], [0152]), and the gene encodes CTLA4 (para. [0032]).
Glorioso et al. do not particularly teach that CTLA4 is human, however, a human CTLA4 is known in the art according to Chiorini et al. and thus, it would have been obvious to a person skilled in the art to use human CTLA4 gene to express a therapeutic human CTLA4 using the recombinant viral vector of Glorioso et al., particularly for a human subject, with a reasonable expectation of success. 
The scope of claim 1 encompasses a full length human CTLA4 while claim 2 includes fragments of human CTLA4 having at least 10 amino acids. While Glorioso et al. disclose that CTLA4 is typically used in soluble form (para. 122), however, this does not exclude to have a full length gene of CTLA4 being expressed, and thus, the scope of CTLA4 of Glorioso et al. encompasses not only a full length CTLA4 but also a fragment, soluble, CTLA4. 
Regarding the limitation of claim 2 directed to the gene insert coding a peptide comprising ten or more amino acids of SEQ ID NO. 1 (i.e. human CTLA4), regardless CTLA4 expressed being full length (223 amino acids) or a soluble form (e.g. 124 amino acids according to Chiorini et al. (SEQ ID NO:5)), the expressed proteins would meet the limitation of ten or more amino acids of CTLA4. 
While Glorioso et al. do not particularly teach a dependoparvovirus (claim 3), however, it is known in the art that adeno-associated virus (AAV) belongs to dependoparvovirus according to NCBI taxonomy (see p.1). Thus, the AAV taught by Glorioso et al. meets a dependoparvovirus of claim 3.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632